 
 
I 
108th CONGRESS
2d Session
H. R. 3781 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2004 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to authorize local educational agencies in rural areas to obtain a limited waiver of certain requirements relating to the employment of highly qualified teachers. 
 
 
1.SHORT TITLEThis Act may be cited as the Assisting America’s Rural Schools Act.  
2.Rural waiver of certain qualifications for teachers 
(a)In generalSection 1119(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(a)) is amended by adding at the end the following: 
 
(4)Availability of waiver for rural local educational agencies 
(A)New hiresUpon application by a rural local educational agency, the Secretary may grant the agency the authority to defer, for a 1-year period beginning on the date any teacher who is new to the profession first begins employment with the agency as a middle or secondary school teacher, the application to such teacher of the requirement in section 9101(23)(B)(ii) regarding demonstration of a high level of competency in each of the academic subjects in which the teacher teaches. During the deferral period, the teacher shall be considered to have satisfied such requirement if the teacher has demonstrated a high level of competency, in accordance with such section, in one of the academic subjects in which the teacher teaches. 
(B)Existing employeesUpon application by a rural local educational agency, the Secretary may grant the agency the authority to defer, for a 1-year period beginning on the date any middle or secondary school teacher who is not new to the profession first begins teaching an academic subject that the teacher has not previously taught, the application to such teacher of the requirement in section 9101(23)(C)(ii) regarding demonstration of competence in all of the academic subjects in which the teacher teaches. During the deferral period, the teacher shall be considered to have satisfied such requirement if the teacher has demonstrated competence, in accordance with such section, in one of the academic subjects in which the teacher teaches. 
(C)Terms and conditionsThe Secretary may, in the Secretary’s discretion, establish such terms and conditions on the authority granted to a rural local educational agency under this paragraph as the Secretary determines to be appropriate. 
(D)DefinitionFor purposes of this paragraph, the term rural local educational agency means a local educational agency with respect to which— 
(i)each county in which a school served by the agency is located has a total population density of fewer than 10 persons per square mile; or 
(ii)all schools served by the agency are designated with a school locale code of 7 or 8, as determined by the Secretary. . 
(b)Regulations 
(1)DeadlineThe Secretary of Education shall promulgate regulations to carry out the amendment made by subsection (a) not later than 180 days after the date of the enactment of this Act. 
(2)Application proceduresSuch regulations shall specify procedures to be used by local educational agencies in submitting applications under section 1119(a)(4) of the Elementary and Secondary Education Act of 1965 (as added by subsection (a)). 
(3)EligibilitySuch regulations shall specify the criteria the Secretary will use in— 
(A)determining whether to grant a waiver under subparagraph (A) or (B) of such section; and 
(B) establishing terms and conditions under subparagraph (C) of such section.  
 
